829 F.2d 34Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.AMERICAN HEALTH and LIFE INSURANCE COMPANY, Plaintiff-Appellee,v.AMERICAN FAMILY LIFE ASSURANCE COMPANY OF NEW YORK,Defendant-Appellant.
No. 86-2640
United States Court of Appeals, Fourth Circuit.
Submitted May 5, 1987.Decided August 27, 1987.

John B. Sinclair for appellee.
Lawrence S. Greenwald for appellant.
Before SPROUSE and CHAPMAN, Circuit Judges, and WISDOM, Circuit Judge of the United States Court of Appeals for the Fifth Circuit, sitting by designation.
PER CURIAM.


1
This Court has considered the record and all of the appellant's arguments.  For the reasons stated in the district court's opinion, rendered September 30, 1986, we affirm the judgment of the district court.


2
AFFIRMED.